Case 6:20-cv-00325-WWB-LRH Document6 Filed 03/03/20 Page 1 of 1 PagelD 50

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

TIM FOOTE,

ro
a

Plaintiff,
Vv. Case No: 6:20-cev-325-Orl-78LRH

F.H. CANN & ASSOCIATES, INC.,

Defendant.

 

NOTICE OF PENDENCY OF OTHER ACTIONS

In accordance with Local Rule 1.04(d), I certify that the instant action:

IS related to pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State court, or administrative agency as
indicated below:

 

 

 

 

X. IS NOT related to any pending or closed civil or criminal case filed with this
Court, or any other Federal or State court, or administrative agency.

I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated: 2/2/2020
By: Mou au, pre =<.

TIM FOOTE

3208-C East Colonial Drive; Unit 159;
Orlando, Florida, 32803

Cellular telephone: 407-633-9297
